EXHIBIT 10.1*

THIRD AMENDMENT

TO

LICENSE AGREEMENT

THIS THIRD AMENDMENT (this “Third Amendment”), dated as of June 1, 2011 (the
“Effective Date”), to the License Agreement dated as of November 15, 2005
(together with its amendments, the “License Agreement”) by and between L.C.
Licensing, Inc. a Delaware corporation with an office at c/o Liz Claiborne,
Inc., 1441 Broadway, New York 10018 on the one hand (“Licensor”), and Movado
Group, Inc., a New York Corporation with an office at 650 From Road, Paramus,
New Jersey 07652 and Swissam Products Limited, a Hong Kong corporation with an
office at 1406 World Finance Centre, North Tower, Harbour City, Tsimshatsui,
Kowloon, Hong Kong together on the other hand (jointly and severally,
“Licensee”).

WHEREAS, the Licensor and Licensee (together the “parties”) are parties to the
License Agreement; and,

WHEREAS, the parties now desire to amend certain terms of the License Agreement,
on and subject to the provisions herein.

NOW THEREFORE, in consideration of the premises, the mutual promises set forth
below and for other good and valuable consideration, the sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

  1.

The term of the License Agreement is hereby extended for an additional five
(5) years corresponding to the Renewal Term, as set forth on Schedule 3.1(c) of
the License Agreement, on and subject to all of the provisions thereof.

 

  2.

The following Schedules of the License Agreement are each hereby amended by
deleting each such Schedule in its entirety and replacing it with the
corresponding Schedule attached hereto:

 

  (a)

Schedule 3.3(g) (MINIMUM NET SALES)

 

  (b)

Schedule 7.2 (NATIONAL ADVERTISING, MARKETING AND COOP.)

 

  (c)

Schedule 8.2 (GUARANTEED MINIMUM ROYALTIES)

 

  3.

Except to the extent expressly modified by this Third Amendment, the License
Agreement and all of its terms and conditions remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers to execute this Third Amendment as of the Effective Date.

 

L.C. LICENSING, INC.     MOVADO GROUP, INC. By:   /s/ Mark Weisz     By:   /s/
Sallie A. DeMarsilis   Name: Mark Weisz       Name: Sallie A. DeMarsilis  
Title: CFO JC       Title: SVP/CFO     SWISSAM PRODUCTS LIMITED           By:  
/s/ Timothy F. Michno         Name: TF Michno         Title: Director

 

*

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM SCHEDULES 3.3(g),
7.2 AND 8.2 AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
(“SEC”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (“1934 ACT”).



--------------------------------------------------------------------------------

SCHEDULE 3.3(g) MINIMUM NET SALES

Licensee shall achieve Net Sales of Licensed Merchandise in the U.S. of $0 in
Year 1 (2005) and * in Year 2 (2006). In each year thereafter, Licensee shall
achieve Net Sales equal *

Initial Term:

 

YEAR

   SALES

Year 3 (2007)

  

Year 4 (2008)

  

Year 5 (2009)

   *

Year 6 (2010)

  

Year 7 (2011)

  

Renewal Term:

 

YEAR

   SALES

Year 8 (2012)

  

Year 9 (2013)

  

Year 10 (2014)

   *

Year 11 (2015)

  

Year 12 (2016)

  

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

2



--------------------------------------------------------------------------------

SCHEDULE 7.2 NATIONAL ADVERTISING, MARKETING AND COOP.

 

Contract Year 1 (2005)

  

0

Contract Years 2-7 (2006-2011)

  

* of Net Sales of Licensed Merchandise in the current Contract Year or * ,
whichever is greater.

Each Contract Year of the

Renewal Term (2012-2016)

  

* of Net Sales of Licensed Merchandise in the current Contract Year or * ,
whichever is greater. Without limiting the foregoing, Licensee shall expend no
less than * of actual Net Sales of Licensed Merchandise made to Licensor on
co-op marketing efforts with Licensee’s retail and e-commerce operations for
expenditures related to the promotion of the Licensed Mark in the following
manners/mediums (and any other manners/mediums Licensor may hereafter
pre-approve in writing): national advertising (in addition to Image Fund), co-op
advertising, digital medias, display materials and shop-in-shops, samples for
merchandising, promotions and incentives.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

3



--------------------------------------------------------------------------------

SCHEDULE 8.2 GUARANTEED MINIMUM ROYALTIES (GMR)

The minimum royalty shall be $0 in Year 1 (2005) and * in Year 2 (2006). In each
subsequent year, the minimum shall be * and the following base amount for such
year:

Initial Term:

 

YEAR

   MINIMUM ROYALTY

Year 3 (2007)

  

Year 4 (2008)

  

Year 5 (2009)

   *

Year 6 (2010)

  

Year 7 (2011)

  

Renewal Term:

 

YEAR

   MINIMUM ROYALTY

Year 8 (2012)

  

Year 9 (2013)

  

Year 10 (2014)

   *

Year 11 (2015)

  

Year 12 (2016)

  

For the Second Contract Year, royalties in excess of the GMR will only be
payable on sales that generate royalty revenue in excess of * .

Payment of Guaranteed Minimum Royalties: The minimum royalty for each Contract
Year shall be paid in advance in four (4) equal quarterly installments, on the
first day of Licensor’s fiscal quarters commencing January 1, 2006.

 

*

CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 

4